DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the application filed 06/02/2021.

Claims 1-24 are presented for examination. Claims 1, 13, and 24 are independent Claims. 

Specification


2.         The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate). Appropriate correction is required.  

Information Disclosure Statement



3.        The Applicant’s Information Disclosure Statements filed (06/02/2021 and 08/17/2021) have been received, entered into the record, and considered. 
Claim Objections

4.	Claims 1-24 are objected to because of the following informalities:  

The phrase “the worksheet data” (Claim 1, line 14 and Claim 10, line 13) should read “a worksheet data.”

The phrase “The method of claim 11” (Claim 23, line 1) should read “The method of claim 13.”

The dependent claims are objected for fully incorporating the deficiencies of their base claims.

Appropriate correction is required.  

Double Patenting


5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 


	Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent Number US 11042696.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-19 of Patent Number US 11042696 contain every element of claims 1-24 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.  

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Current Application
US 11042696
1. A medical device comprising: 




a browser component coupled to the local memory; 

a system component separate from the browser component; and 

one or more processors coupled to the local memory, the browser component and the system component, wherein the one or more processors are configured to: 


obtain one or more worksheets from a server and store the one or more worksheets in the local memory; 










load a worksheet from the one or more worksheets in the local memory into the browser component; 

obtain, via the system component, a first reference to a first function associated with the worksheet loaded into the browser component; 

execute, based on the first reference, the first function to extract, via the system component, the worksheet data from the worksheet; 


store the worksheet data in a portion of the local memory inaccessible to the browser component; 



transmit the worksheet data, from the queue, to the server.


















2. …determine that the medical device does not have a live connection to the server, wherein said load the worksheet, said obtain the first reference, said execute the first function, said store the worksheet data, and said transfer the worksheet data are responsive to said determining that the medical device does not have the live connection to the server.


3. …determine that the live connection to the server is available, wherein said transmit the worksheet data is responsive to said determining that the live connection to the server is available.




4….obtain, via the system component, a second reference to a second function associated with the worksheet; and execute the second function to auto-fill, via the system 






5… the first function is a script function. 


6… the system component is a component object model, and wherein the one or more processors are configured to: execute a first command of the component object model that uses at least a name of the first function to obtain a pointer to the first reference to obtain the first reference to the first function; and execute a second command of the component object model that uses the pointer to the first function and arguments defined for the component object model to cause the browser component to execute the first function.



7…identify a trigger condition that causes the browser component to navigate away from the worksheet; and extract, via the system component, the worksheet data from the worksheet in response to identifying the trigger condition.






8…at least a portion of the worksheet data is at least one of a string or data entered into digital imaging and communication in medicine ("DICOM") tags.



9…the worksheet includes HTML content and one or more references to one or more 


10…inject code into the browser component that causes the browser component to execute the injected code; and receive, in response to the code injection, a result that includes the worksheet data.



11…determine the worksheet data stored in the local memory based on worksheet meta-data; obtain the worksheet data from the local memory, and auto-fill, via the system component, at least a portion of the worksheet data into the worksheet.





12…determine, based on worksheet meta-data, that the worksheet data has been signed; and incorporate at least a portion of the worksheet data in a private tag of a DICOM package.





a browser component coupled to the local memory; 

an intermediary component separate from the browser component; and 

one or more processors coupled to the local memory, the browser component and the intermediary component, wherein the one or more processors are configured to: 


when the point-of-care ultrasound device has a live connection to a worksheet server, obtain one or more worksheets from the worksheet server and store the one or more worksheets in the local memory; in at least one instance when the point-of-care ultrasound device does not have an additional live connection to a server to which the point-of-care ultrasound device is configured to send worksheet data, the one or more processors are configured to: 


load a worksheet from the one or more worksheets in the local memory into the browser component; 

obtain, via the intermediate component, a first reference to a first function associated with the worksheet loaded into the browser component; 

execute, based on the first reference, the first function to extract, via the intermediate component, the worksheet data from the worksheet; 

store the worksheet data in a portion of the local memory inaccessible to the browser component; and 



when the additional live connection to the server is available, transmit the worksheet data, from the queue, to the server, wherein the one or more processors are further configured to determine that the worksheet data are stored in the local memory, for the worksheet and, in response: obtain, from the local memory, the worksheet data, obtain, via the intermediary component, a second reference to a second function of a document object model ("DOM") associated with the worksheet; and execute, based on the second reference, the second function to auto-fill, via the intermediary component, the worksheet data into the worksheet. 





1…in at least one instance when the point-of-care ultrasound device does not have an additional live connection to a server to which the point-of-care ultrasound device is configured to send worksheet data…





1…transfer the worksheet data from the portion of the local memory to a queue; and when the additional live connection to the server is available, transmit the worksheet data, from the queue, to the server…




1…obtain, from the local memory, the worksheet data, obtain, via the intermediary component, a second reference to a second function of a document object model 



2…. the first function is a script function.


3… the intermediary component is a component object model; wherein the one or more processors are configured to: execute a first command of the component object model that uses at least a name of the first function to obtain a pointer to the first reference to obtain the first reference to the first function; and execute a second command of the component object model that uses the pointer to the first function and arguments defined for the component object model to cause the browser component to execute the first function.


4…identify a trigger condition comprising identifying an action that causes the browser component to navigate away from a Document Object Model (DOM) associated with the worksheet; and wherein the one or more processors are configured to extract, via the intermediary component, the worksheet data from the worksheet in response to identifying the trigger condition.


7… the worksheet data comprises at least a portion of the worksheet data either as a string or as data entered into digital imaging and communication in medicine ("DICOM") tags.



8… wherein the worksheet includes HTML content and one or more references to one or more pieces of additional content stored in the 


11…injecting code, by the system component, into the browser component, wherein the injecting causes the browser component to execute the injected code; and receiving, in response to the code injection, a result that includes the worksheet data.



12…determining, based on worksheet meta-data, the worksheet data stored in the local memory and associated with the worksheet; and in response to the determining: obtaining, from the local memory, the stored worksheet data, and auto-filling, via the system component, at least a portion of the worksheet data into the worksheet.



15…determining, based on worksheet meta-data, that the worksheet data has been signed; and in response to determining that the worksheet data has been signed, creating a version of the worksheet data by incorporating at least a portion of the worksheet data in a private tag of a DICOM package.






As to Claims 13-23:
Refer to the discussion of claims 1-4, 8, 9, 6, 10-12, and 7 above, respectively, for rejection. Claims 13-23 are the same as claims 1-4, 8, 9, 6, 10-12, and 7, except claims 13-23 are method claims and claims 1-4, 8, 9, 6, 10-12, and 7 are device claims.
As to Claim 24:
Refer to the discussion of claim 1 for rejection. Claim 24 is the same as claim 1, except claim 24 is a storage medium claim and claim 1 is a device claim.

Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11, 13-16, 18-21, 23, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bosworth (US 20090210631).



As to Claim 1:
Bosworth teaches [Figs. 1A-B and 1907-1910] a medical device comprising: a local memory (storage medium); a browser component (browser) coupled to the local memory; a system component separate from the browser component; and one or more processors (microprocessor) coupled to the local memory, the browser component and the system component, wherein the one or more processors are configured to: 

obtain one or more worksheets from a server and store the one or more worksheets in the local memory ([0792]: “receiving a first input from a user on the mobile device; updating a synchronization parameter in the mobile device”);

load a worksheet from the one or more worksheets in the local memory into the browser component ([0792]: “displaying a first user interface on the mobile device, the first user interface derived from a template stored on the mobile device; receiving a first input from a user on the mobile device; updating a synchronization parameter in the mobile device; displaying a second user interface on the mobile device, the second user interface derived from a second template stored on the mobile device and selected based on the user input;” where the selected template is loaded into the browser from mobile device storage to present a user interface whether active connection is available or not); 

When the Controller's onClick method is called it can lookup the function associated with value passed, in our example the value is 1. That value corresponds to the index in the Bound Events list which points to the XScript action to call,” where the Controller is the intermediary component that intercepts events and delegate actions by executing functions that the index refers to); 

execute, based on the first reference, the first function to extract, via the system component, the worksheet data from the worksheet ([1518]: “When the template invokes an action, the page's input values are automatically copied back into the bound variables,” where the action can be in response to any event such as navigation);

store the worksheet data in a portion of the local memory inaccessible to the browser component ([1518]: The system variable, $context, can provide a mechanism for actions and templates to exchange temporary variables…When the template invokes an action, the page's input values are automatically copied back into the bound variables,” where copying/extracting values into bound variables is storing them local memory accessible to the system software outside the browser component);

: “The client version of “data node A” 1104 can be used by an application at the client without waiting for synchronization. The changes to “data node A” can be included in a message in message queue 1106 to be sent when a connection is available.”); and 

transmit the worksheet data, from the queue, to the server ([0813]: FIG. 11B show the situation when a connection is made available. The client version of “data node A” 1104 can be sent to the server 1108; and the client version of “data node A” 1104 can have its sync state set to “awaiting sync”). 

As to Claim 2:
Bosworth teaches determine that the medical device does not have a live connection to the server ([0811]: “In the example of FIG. 11A, there is no active connection between the client 1102 and the server 1108. The client version of “data node A” 1104 can be used by an application at the client without waiting for synchronization,” where this example of no active connection is at least one instance where the device does not have a live connection), wherein said load the worksheet, said obtain the first reference, said execute the first function, said store the worksheet data ([0474]- [0476]: “When the Controller's onClick method is called it can lookup the function associated with value passed, in our example the value is 1. That value corresponds to the index in the Bound Events list which points to the XScript action to call,” where the Controller is the intermediary component that intercepts events and delegate actions by executing functions that the index refers to), and said transfer the worksheet data are responsive to said determining that the medical device does not have the live connection to the server ([0811]: “In the example of FIG. 11A, there is no active connection between the client 1102 and the server 1108. The client version of “data node A” 1104 can be used by an application at the client without waiting for synchronization,” where this example of no active connection is at least one instance where the device does not have a live connection). As to Claim 3:
Bosworth teaches determine that the live connection to the server is available, wherein said transmit the worksheet data is responsive to said determining that the live connection to the server is available ([0792]: “retrieving data from an application server, the data including one or more templates selected based on the synchronization parameter,” where the templates are worksheets which can be used to input and output data that are synchronized with corresponding templates and data stored locally on the device).As to Claim 4:
Bosworth teaches obtain, via the system component, a second reference to a second function associated with the worksheet ([0474]- [0476]: “When the Controller's onClick method is called it can lookup the function associated with value passed, in our example the value is 1. That value corresponds to the index in the Bound Events list which points to the XScript action to call,” where the Controller is the intermediary component that intercepts events and delegate actions by executing functions that the index refers to); 
“This event can cause all Bound objects to be iterated for the page. The particular funclet associated with the Bound object can be called. The return result of the funclet can be the data which is bound to the element (repeater), attribute or text value this value is injected into the rendered page).

As to Claim 5:
Bosworth teaches the first function is a script function ([1309]: “The client programming model can use ECMAScript for XML (E4X, XScript), which is essentially JAVAScript with native support for XML”).As to Claim 6:
Bosworth teaches the system component is a component object model ([0566]: “The BHO can allow browser events to be intercepted, access to the browser window, and the DOM of a HTML page to be accessed. This can allow UI events on the page to be routed to the action managed by the Controller and allow minimal changes to the application's HTML page as new data asynchronously arrives (page diff'ing),” where a Browser Helper Object (BHO) is a Component Object Model (COM) used in conjunction with the Controller”), and wherein the one or more processors are configured to: execute a first command of the component object model that uses at least a name of the first function to obtain a pointer to the first reference to obtain the first reference to the first function ([0474]: “The generated HTML, the <A> tag in this example, can add an onClick “When a user clicks on the anchor its special onClick method “externalfunc(1)” can be called. This can delegate the call to the Controller's interface onClick method using the parameter value passed in externalFunc onto the Controller's onClick method,” where the unique ID would be the name of the function); and

 execute a second command of the component object model that uses the pointer to the first function and arguments defined for the component object model to cause the browser component to execute the first function ([0476]: “When the Controller's onClick method is called it can lookup the function associated with value passed, in our example the value is 1. That value corresponds to the index in the Bound Events list which points to the XScript action to call”).As to Claim 7:
The combination of Bosworth teaches identify a trigger condition that causes the browser component to navigate away from the worksheet ([1519]-[1525]: “Templates can generate events by defining HTML <a> anchors, which are triggered when the user clicks on them,” where one function is to trigger navigation to another template/worksheet); and extract, via the system component, the worksheet data from the worksheet in response to identifying the trigger condition ([1518]: “When the template invokes an action, the page's input values are automatically copied back into the bound variables.”).
As to Claim 9:
Bosworth teaches the worksheet includes HTML content and one or more references to one or more pieces of additional content stored in the local memory, the one or more pieces of additional content comprising a script stored in the local memory ([1301]: “Templates are XHTML pages which contain embedded SPath expressions. These expressions can reference any data in the cache and systems variables and functions.”) and [0070-[0073]); and wherein the loading the worksheet comprises: resolving the one or more references by retrieving the additional content from the local memory and compiling the HTML content and the additional content into a document object model ([1301]: Since templates can only reference local data, they can be rendered independent of the machine's network connection state (i.e., enabling users to run the application offline).As to Claim 10:
Bosworth teaches inject code into the browser component that causes the browser component to execute the injected code ([0448]: “When a new XHTML template file is loaded, the funclets associated with the old XHTML template file can be removed and new funclets generated from the new XHTML template file are injected into the script context.”); and receive, in response to the code injection, a result that includes the worksheet data ([0465]: “This event can cause all Bound objects to be iterated for the page. The particular funclet associated with the Bound object can be called. The return result of the funclet can be the data which is bound to the element (repeater), attribute or text value this value is injected into the rendered page”).As to Claim 11:
Bosworth teaches determine the worksheet data stored in the local memory based on worksheet meta-data; obtain the worksheet data from the local memory, and auto-fill, via the system component, at least a portion of the worksheet data into the worksheet ([0465]: “This event can cause all Bound objects to be iterated for the page. The particular funclet associated with the Bound object can be called. The return result of the funclet can be the data which is bound to the element (repeater), attribute or text value this value is injected into the rendered page/ [1518]: “When the template invokes an action, the page's input values are automatically copied back into the bound variables,” where the controller determines the functions associated with the bound elements of the template/worksheet. Also copying/extracting and injecting/filling values into bound variables is storing and loading them local memory).  
As to Claims 13-16, 18-20 and 23: 
Refer to Claims 1-4, 9, 6, 10 and 7 above, respectively, for rejections. Claims 13-16, 18-20 are the same as Claims 1-4, 9, 6, 10 and 7, except Claims 13-16, 18-20  are computing device Claims and Claims 1-4, 9, 6, 10 and 7  are method Claims. 



As to Claim 24:
Refer to Claim 1 above for rejection. Claim 24 is the same as Claim 1, except Claim 24 is a  medium Claim and Claim 1 is a method Claim. 

Claim Rejections - 35 USC § 103

7.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 8, 12, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth (US 20090210631) in view of Wright et al. (US 20140114672).

	As to Claim 8:
The combination of Bosworth with Wright teaches at least a portion of the worksheet data is at least one of a string or data entered into digital imaging and communication in medicine ("DICOM") tags (Wright: [0043] and [0045]- [0050]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bosworth with Wright because it would have provided the enhanced capability for distributing private medical information among doctors, patients, imaging centers, medical centers, treatment centers, and 

As to Claim 12:
The combination of Bosworth with Wright teaches determine, based on worksheet meta-data, that the worksheet data has been signed (Bosworth; [0334]: “the following template can display a list of purchase orders (for an account) and a checkbox for each item. The checkbox can be bound to an attribute, which determines the item's status.”/ [0335]: “The submit button can trigger the form action, submit (, which calls update ( ) for all purchase orders that have been set as complete,” where a complete purchase order would include being validated, signed, and/or approved); and incorporate at least a portion of the worksheet data in a private tag of a DICOM package (Wright: [0031]- [0034] and [0046]- [0048]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bosworth with Wright because it would have provided the enhanced capability for distributing private medical information among doctors, patients, imaging centers, medical centers, treatment centers, and hospitals, and more specifically, distribution of medical information via third party storage locations.

As to Claims 17 and 22:
Refer to Claims 8 and 12 above, respectively, for rejections.

Conclusion


8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact information


9.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 am - 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176